         Case 1:18-cr-00601-PGG Document 347 Filed 09/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -
                                                                     ORDER
DAVID CARDONA-CARDONA,
SHERVINGTON LOVELL, and STEVEN                                    18 Cr. 601 (PGG)
ANTONIUS,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference currently scheduled for September 16,

2020, is adjourned to October 28, 2020 at 12:00 p.m. by telephone.

               Upon the application of Donna Newman, counsel for Defendant Cardona-

Cardona, and with the consent of Defendants Lovell and Antonius, by and through their counsel,

and of the United States of America, by and through Assistant United States Attorney Matthew

Hellman, it is further ORDERED that the time from September 16, 2020 through October 28,

2020 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(1)(D), in the interests of

justice. The ends of justice served by the granting of this continuance outweigh the best interests

of the public and the Defendants in a speedy trial, because it will permit defense counsel

additional time to consult with Defendants as to pretrial motions and the future of this case.

               With respect to the October 28, 2020 conference, the parties are directed to dial

888-363-4749 to participate, and to enter the access code 6212642. The press and public may

obtain access to the telephone conference by dialing the same number and using the same access

code. The Court is holding multiple telephone conferences on this date. The parties should call

in at the scheduled time and wait on the line for their case to be called. At that time, the Court

will un-mute the parties’ lines. No later than October 26, 2020, the parties must email
        Case 1:18-cr-00601-PGG Document 347 Filed 09/15/20 Page 2 of 2



GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which phone numbers to un-mute. The

email should include the case name and case number in the subject line.

Dated: New York, New York
       September 15, 2020
